Curia.

The motion must be denied. The people are not bound by an act of this kind, unless they are named in it. The rule is the same as in England. The king is not bound by a bankrupt law unless named ;(a) and the people are the king for the purposes of this rule.
Motion denied.

 Anonymous, 1 Atk, 262. Rex v. Pixley, Bunb. 202. This question is fully examined, in reference to the statute, of limitations by Mr. Justice Story in U. States v. Hoar, (2 Mason’s Rep. 311-12, &c.) and vid. U. States v. Wilson, (8 Wheat. 253,) that a state insolvent law shall not bind the United States.